FRANKS, Judge,
dissenting.
I disagree with giving any consideration to the jurors’ affidavits. Essentially, all of the matters alluded to in the affidavits should be excluded pursuant to Rule 606(b), Tennessee Rules of Evidence. The majority, by considering these affidavits, is allowing the jury to impeach its verdict, prohibited by a long followed, familiar rule requiring no citations.
More important, I cannot agree with the majority’s analysis which confuses two separate and distinct bases of error. It is reversible error to willfully interject into the record by way of evidence or argument the matter of liability insurance, see Lovin v. Stanley, 493 S.W.2d 725 (Tenn.App.1973) and cases cited therein, but the majority neither finds this basis nor reverses on this ground.
Prior to the adoption of Rule 606(b), a line of cases held that where “improper conduct” was otherwise shown, affidavits of jurors could then be used to demonstrate consideration of insurance influenced their verdict. Littrell v. Smith, 203 Tenn. 282, 311 S.W.2d 204 (1958); Marshall v. North Branch Transfer Co., 166 Tenn. 96, 59 S.W.2d 520 (1933). Cf. Wolfe et al. v. Vaughn, 177 Tenn. 678, 152 S.W.2d 631 (1941) (holding that a casual mention of insurance by the jury during deliberations was not sufficient misconduct to set aside the jury verdict.)
The inconsistency of the majority’s opinion is demonstrated by the holding that “the jury verdict ... was essentially and blatantly based on insurance coverage,” which, without question, would be misconduct under cases cited supra, but the majority then holds “the issue of jury misconduct is raised for the first time on appeal” and “we are foreclosed by the failure of the appellant to state the ground in its motion for a new trial.”
How the majority sets apart the misconduct of the jury involving matters of insurance from any other misconduct is not clear and I find no basis in the case law to support the majority’s analysis and conclusions. In other words, the majority refuses to reverse on the basis of the mention of insurance by a witness before the jury1 but makes a quantum leap from this refusal to the issue of jury misconduct raised by affidavits improperly considered to reverse, all the while eschewing the issue of jury misconduct as an issue properly on appeal.

. This issue was not properly raised in the motion for a new trial either.